Citation Nr: 0016336	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-19 334	)	DATE
	)
	)


THE ISSUE

Whether the October 26, 1976, decision wherein the Board of 
Veterans' Appeals affirmed forfeiture against the appellant 
under 38 U.S.C.A. § 3503 should be reversed or revised on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Remigio I. Agustin


INTRODUCTION

The veteran was killed in action in January 1945.  The 
appellant, his widow, has since remarried.

The Board of Veterans' Appeals (the Board) notes that the 
appellant has challenged the Board's October 1976 decision on 
the grounds of CUE.  38 U.S.C.A. §§ 5109A and 7111; 38 C.F.R. 
§§ 20.1400 (1999), 20.1403 (1999); VAOPGCPREC 01-98.  The new 
statutory and regulatory provisions permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of judicial review of such determinations.

In September 1999 the appellant and her representative were 
notified of the final CUE regulations and given 60 days to 
provide a response before the Board proceeded with the 
adjudication of the CUE claim.  In response to the Board's 
letter, the appellant's representative in October 1999 filed 
with the Board appellant's brief in support of revision of 
the October 1976 Board decision of the basis of CUE.  


FINDINGS OF FACT

1.  In a decision dated October 26, 1976, the Board affirmed 
forfeiture against the appellant under 38 U.S.C.A. § 3503 for 
submitting material and false statements to obtain VA death 
benefits.

2.  The facts as they were known at the time of the Board 
decision of October 26, 1976 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of October 26, 1976 were correctly 
applied and it has not been shown otherwise. 


CONCLUSION OF LAW

The decision of October 26, 1976 wherein the Board affirmed 
forfeiture against the appellant under 38 U.S.C.A. § 3503 did 
not contain CUE.  38 U.S.C.A. §§  5109A, 7104, 7111 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 20.1400, 20. 1403 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The pertinent criteria in effect at the time of the Board's 
October 1976 decision noted that any person who knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary. Fraud is defined as an act committed in 
perpetration of one of the above-listed actions. 38 U.S.C.A. 
§ 3503 (since renumbered 6103); 38 C.F.R. § 3.901

Forfeiture of benefits based on one period of service does 
not affect entitlement to benefits based on a period of 
service beginning after the offense causing the prior 
forfeiture.  Except as provided in paragraph (b)(2) of this 
section, any offense committed prior to January 1, 1959, may 
cause a forfeiture and any forfeiture in effect prior to 
January 1, 1959, will continue to be a bar on and after 
January 1, 1959.

Effective September 2, 1959, forfeiture of benefits may not 
be declared except under the circumstances set forth in Sec. 
3.901(d), Sec. 3.902(d), or Sec. 3.903. Forfeitures declared 
before September 2, 1959, will continue to be a bar on and 
after that date.

Pension or compensation payments are not subject to 
forfeiture because of violation of hospital rules. When the 
person primarily entitled has forfeited his or her rights by 
reason of fraud or a treasonable act determination as to the 
rights of any dependents of record to benefits under Sec. 
3.901(c) or Sec. 3.902(c) may be made upon receipt of an 
application.  38 C.F.R. §  3.900.

Fraud is defined as an act committed when a person knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Department of Veterans Affairs 
(except laws relating to insurance benefits).

For the purposes of paragraph (d) of this section, any person 
who commits fraud forfeits all rights to benefits under all 
laws administered by the Department of Veterans Affairs other 
than laws relating to insurance benefits.

Where forfeiture for fraud was declared before September 2, 
1959, in the case of a veteran entitled to disability 
compensation, the compensation payable except for the 
forfeiture may be paid to the veteran's spouse, children and 
parents provided the decision to apportion was authorized 
prior to September 2, 1959. The total amount payable will be 
the lesser of these amounts: (1) Service-connected death 
benefit payable.(2) Amount of compensation payable but for 
the forfeiture. No benefits are payable to any person who 
participated in the fraud causing the forfeiture. (d) 

Forfeiture after September 1, 1959. After September 1, 1959, 
forfeiture by reason of fraud may be declared only (1) Where 
the person was not residing or domiciled in a State as 
defined in Sec. 3.1(i) at the time of commission of the 
fraudulent act; or (2) Where the person ceased to be a 
resident of or domiciled in a State as defined in Sec. 3.1(i) 
before expiration of the period during which criminal 
prosecution could be instituted; or (3) The fraudulent act 
was committed in the Philippine Islands. Where the veteran's 
rights have been forfeited, no part of his or her benefit may 
be paid to his or her dependents.

Where it is determined that a forfeiture for fraud which was 
imposed prior to September 2, 1959, would not be imposed 
under the law and regulation in effect on and after September 
2, 1959, the forfeiture shall be remitted effective June 30, 
1972. Benefits to which a person becomes eligible by virtue 
of the remission, upon application therefor, shall be awarded 
effective as provided by Sec. 3.114.  38 C.F.R. § 3.901.

At the regional office level, except in VA Regional Office, 
Manila, Philippines, the Regional Counsel is authorized to 
determine whether the evidence warrants formal consideration 
as to forfeiture. In the Manila Regional Office the 
Adjudication Officer is authorized to make this 
determination. Submissions may also be made by 
the director of a service, the Chairman, Board of Veterans 
Appeals, and the General Counsel. Jurisdiction to determine 
whether the claimant or payee has forfeited the right to 
gratuitous benefits or to remit a prior forfeiture is vested 
in the Director, Compensation and Pension Service, and 
personnel to whom authority has been delegated under the 
provisions of Sec. 3.100(c).

Forfeiture of benefits under Sec. 3.901 or Sec. 3.902 will 
not be declared until the person has been notified by the 
Regional Counsel or, in VA Regional Office, Manila, 
Philippines, the Adjudication Officer, of the right to 
present a defense. Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following: (1) The specific charges against 
the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, that fees for the representation are 
limited in accordance with 38 U.S.C. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.

A decision of forfeiture is subject to the provisions of Sec. 
3.104(a) and Secs. 20.1103 and 20.1104 of this chapter. The 
officials authorized to file administrative appeals and the 
time limit for filing such appeals are set forth in Sec. 
19.51 of this 
chapter. 
    
In event of remission of forfeiture under Sec. 3.901(e), any 
amounts paid as an apportionment(s) during periods of the 
previously forfeited beneficiary's reentitlement will be 
offset.  38 C.F.R. §  3.905.


Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).  

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and 
(b).  Therefore the appellant's argument for application of 
the benefit of the doubt rule is inapplicable here.  A CUE 
motion is not an appeal and, with certain exceptions is not 
subject to the provisions of 38 C.F.R. Parts 19 and 20 which 
relate to the processing and disposition of appeals.  38 
C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (1999) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.  

In this case, the appellant argues, in essence, that in its 
October 1976 decision the Board committed CUE when it failed 
to reverse the forfeiture against the appellant.  
Specifically, the representative argues at length that CUE 
was committed when the appellant was not given the evidence 
against her or an opportunity to reply; that statements 
obtained by VA field examination were invalid or inadmissible 
evidence; that it was illegally obtained, fabricated or 
coerced; that due process rights were violated and equal 
protection denied; that key evidence was ignored and that the 
nonadversarial nature of VA benefit claims adjudication was 
the standard to apply in forfeiture determinations.  

The Board will note initially that the essential CUE 
challenge is based in a rather lengthy argument of 
constitutionality of the applicable law and implementing 
regulations.  The current version of the law is substantially 
unchanged from the law in effect when the 1976 Board decision 
was issued.  The Board will exercise the option accorded to 
administrative agencies to pass on constitutional claims, 
although not required to do so.  The appellant's 
representative appears to have carefully crafted and 
researched his constitutional arguments, but the Board is of 
the opinion that the administrative forum is not the 
appropriate one to review his arguments in the first 
instance.  See for example In re Fee Agreement of Stanley, 9 
Vet. App. 203 (1996) Giancaterino v. Brown, 7 Vet. App. 555, 
557 (1995), Suttmann v. Brown, 5 Vet. App. 127 (1993) and 
Saunders v. Brown, 4 Vet. App. 320 (1993).

The Board notes that the VA administrative decisions that 
were appealed and were the basis for the Board decision of 
October 1976 are subsumed by the Board's October 1976 
decision.  See, Donovan v. West, 158 F.3d 1377 (Fed.Cir. 
1998) and VAOPGCPREC 14-95 (O.G.C. Prec. 14-95).  

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§  20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents in the possession by the 
Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo  v. Brown, 
6 Vet. App. 40, 43 (1993). 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Consequently, the 
appellant's arguments of CUE in the Board's October 1976 
decision based upon subsequently submitted statements from 
the appellant or other evidence submitted thereafter are 
irrelevant and not for consideration with respect to the 
current claim.  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.

The Board will note in response to the representative's 
argument that, in effect, the Board misapplied applicable law 
which mandates a pro-claimant nonadversarial system of VA 
claims adjudication, that recent case law holds otherwise.  
The forfeiture action is an adversarial process initiated by 
the VA Secretary that requires the application of a "beyond 
a reasonable doubt standard" to declare a forfeiture.  Thus 
it involves a standard much higher than the typical claims 
adjudication standard.  See Trilles v. West, 13 Vet. App. 
314, 320-22, 326-27 (2000).  

The record shows that the appellant was accorded the 
applicable procedural protections, although the 
representative argues otherwise.  There were VA field 
examinations in 1972 and 1974 that produced two interviews 
with the appellant and with other informants.  They were felt 
necessary in her attempt to reestablish entitlement to VA 
death compensation because of the circumstances that existed 
in 1962 when her VA death compensation was discontinued.  
Based upon this evidence, which included inconsistent 
statements from the appellant, an administrative decision in 
1974 recommended referral for forfeiture consideration.  In 
June 1974 she was given a VA form that included the basis for 
the determination and pending action and her right to a 
hearing and to submit additional written evidence.  She added 
several affidavits supporting her position and a statement of 
her own.  The VA decision in late 1974 declaring forfeiture 
reviewed this evidence She disagreed and was given a 
statement of the case and informed of other appeal rights.  
She added several other affidavits before the Board reviewed 
her appeal in 1976.   

The Board affirmed the forfeiture when it found that the 
evidence established that the appellant knowingly submitted 
false information in an attempt to establish entitlement to 
VA benefits.  Clearly, the decision was supported by and 
consistent with the evidence then of record.  The Board 
cannot find error where the question involved the weighing 
and evaluation of evidence and assigning relative weight to 
conflicting evidence.  The comprehensive development 
completed included information from the appellant and did not 
compel a favorable decision on the appellant's claim.  

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

The Board points out that the appellant's arguments of error 
in essence focus on the evaluation of evidence, which is not 
a basis for CUE.  The appellant and her representative do not 
argue that what was "known" compelled a favorable decision 
in 1976.  Clearly, the statutory and regulatory provisions 
extant at the time of the Board decision of October 1976 were 
correctly applied and it has not otherwise been shown.  The 
facts as they were known at the time of the Board decision of 
January 6, 1967 were correct.  The argument appears to be 
with the interpretation of the facts.  The Board considered 
all pertinent documentary evidence.  It appears no relevant 
document was overlooked and it appears that the Board took a 
very careful approach in reviewing the record.  The correct 
facts as stated in this case as they were known to the Board 
in October 1976, or reasonably discoverable, lack evidence of 
an error such that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the "error".  

Further, the Board must advise the appellant that any 
argument based on subsequently discovered information does 
not rise to the level of CUE as that term has come to be 
defined.  Overall, as to the appellant's specific allegation, 
the Board finds that the criteria for CUE existing in the 
prior final Board decision of October 26, 1976 have not been 
met. 


ORDER

There was no CUE in the October 26, 1976, decision wherein 
the Board affirmed forfeiture against the appellant under 38 
U.S.C.A. § 3503 and, accordingly, that decision should not be 
revised or reversed.



		
	Mark J. Swiatek
Acting Member, Board of Veterans' Appeals

 


